UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6395



MUHAMMAD JALAL DEEN AKBAR,

                                           Petitioner - Appellant,

          versus


UNITED STATES PAROLE COMMISSION,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-99-254-5-HO)


Submitted:   June 15, 2000                 Decided:   June 22, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Muhammad Jalal Deen Akbar, Appellant Pro Se. Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Muhammad Jalal Deen Akbar appeals the district court’s order

granting Respondent’s motion for summary judgment on his 28 U.S.C.

§ 2241 (1994) petition, and a subsequent order denying his motion

for reconsideration.   We have reviewed the record and the district

court’s orders and find no reversible error. Accordingly, we affirm

on the reasoning of the district court.   See Akbar v. United States

Parole Comm’n, No. CA-99-254-5-HO (E.D.N.C. Feb. 17 & Mar. 10,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2